Citation Nr: 9906442	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.  

2.  Entitlement to a disability rating in excess of 30 
percent for a skin disorder.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development, pursuant to 
an Order of the United States Court of Veterans Appeals 
(Court) dated in March 1997.  Following the requested 
development, the RO continued its previous denial of the 
claimed benefits.  The case is now before the Board for final 
appellate consideration.  

In its remand in November 1997, the Board noted that the 
Court had directed VA to consider whether the veteran was 
entitled to a nonservice-connected pension.  The Board 
further noted that the Board did not have jurisdiction of the 
issue because it had not been developed for appellate 
consideration.  The Board directed the RO to adjudicate a 
claim of entitlement to pension benefits following 
development of the medical evidence.  However, the veteran 
failed to report for a VA examination in conjunction with his 
claims because of his incarceration in Florida.  The RO 
therefore did not formally adjudicate or develop the pension 
claim, and that claim has yet to be developed for appellate 
disposition.  In view of the Board's disposition below, the 
Board is referring the issue of entitlement to a nonservice-
connected pension to the RO for appropriate action.  Although 
adjudication of pension entitlement may be addressed, the 
Board notes that the veteran is not entitled to payment of 
pension benefits while incarcerated.  See 38 C.F.R. § 3.666 
(1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Board denied service connection for a nervous 
disorder in July 1982 and for post-traumatic stress disorder 
in July 1988; a confirmed rating decision dated in January 
1989 continued the denial of service connection for 
psychiatric disability, to include post-traumatic stress 
disorder.  

3.  Although the veteran was informed of the January 1989 
rating determination the following month, a timely appeal was 
not initiated.  

4.  Evidence added to the record since the January 1989 
confirmed rating decision is not wholly cumulative or 
redundant and is sufficiently probative of, and significant 
to the issue that it must be considered in order to fairly 
adjudicate the claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder.  

5.  Although post-traumatic stress disorder has been 
diagnosed, credible evidence that the claimed inservice 
stressors actually occurred has not been received.  

6.  It is probable that the veteran has an anxiety disability 
(other than post-traumatic stress disorder) that was acquired 
during service.  

7.  The service-connected skin disorder is manifested 
primarily by lesions on the buttocks, thighs, abdomen, and 
back, with some hypopigmentation from previous lesions; 
however, while pustule formation and some drainage are shown, 
neither systemic nor nervous manifestations are demonstrated, 
nor are the lesions shown to be exceptionally repugnant.  

8.  Exceptional or unusual disability factors such as to 
render impractical the application of regular schedular 
standards are not shown with respect to the service-connected 
skin disability.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1989 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998). 

3. A chronic anxiety disorder (other than post-traumatic 
stress disorder) was incurred in service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  

4.  The criteria for a disability evaluation in excess of 30 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Code 7817 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder

The veteran essentially contends that he has been diagnosed 
many times with post-traumatic stress disorder.  He claims 
that he was a gunner during service, that he was involved in 
combat, and that he saw two comrades killed by a grenade 
thrown into a truck that he was driving.  He maintains that 
the stresses of combat have caused his post-traumatic stress 
disorder.  

Background

The service personnel records show that the veteran served as 
an auto mechanic with the Truck Company, Headquarters & 
Service Battalion, 1st Force Service Regiment (FSR), Force 
Logistics Command (FLC), Da Nang, Republic of Vietnam, from 
October 1969 to March 1970.  He participated in operations 
against Communist aggression (Viet Cong) during this time 
frame, including participation in Operation Pipestone Canyon 
from December 1969 to March 1970.  The record also shows that 
the veteran was administratively separated due to enuresis.  

The Board in July 1982 found that a chronic acquired 
psychiatric or organic nervous disorder did not have an 
inception during service; that the two episodes of anxiety 
for which the veteran was treated shortly after service were 
medicated, resolved, and were not shown to exist currently; 
and that drug abuse was willful misconduct and not therefore 
compensable under the law.  The Board further found that 
neither a psychosis nor organic brain syndrome was manifested 
within a year following separation from service; that the 
veteran's diagnosed personality disorder was not a 
compensable disability under the law; and that the medical 
evidence did not show that the veteran had post-traumatic 
stress disorder.  Service connection for an acquired 
psychiatric disorder, including post-traumatic stress, was 
therefore denied.  

The evidence of record at the time of the July 1982 Board 
decision consisted of a DD Form 214, service medical records, 
VA outpatient treatment records dated in April and May 1970, 
and several hospital summaries, treatment records and 
physician statements from 1975 and afterward.  The DD-214 
shows that the veteran received a National Defense Service 
Medal, a Vietnam Service Medal with one star, a Vietnam 
Campaign Medal with device, and a Rifle Marksmanship Badge.  

A VA staff psychiatrist reviewed the veteran's claims file 
and in a February 1983 statement reconciled the veteran's 
various psychiatric diagnoses.  The psychiatrist indicated 
that the discharge summary of the veteran's VA 
hospitalization from June to November 1982 did not show that 
he met the diagnostic criteria of DSM-III for post-traumatic 
stress disorder.  He said, "It does relate to an anxious 
mood and depression," which was substantiated by the 
discharge summary of the veteran's hospitalization from 
November 1980 to February 1981 reflecting a dysthymic 
disorder.  The psychiatrist was of the opinion that the most 
likely diagnosis was an adjustment disorder with mixed 
disturbances of emotions and conduct.  

In July 1988, the Board denied service connection for post-
traumatic stress disorder on the basis that the evidence did 
not show that the veteran's emotional problems resulted from 
service or that post-traumatic stress disorder related to his 
period of service was demonstrated.  

Following the Board's July 1988 decision, additional 
evidence, including medical evidence, was received, but a 
rating decision dated in January 1989 continued the previous 
denial of service connection for a nervous disorder, 
including post-traumatic stress disorder.  The veteran was so 
informed in a letter dated in February 1989, but a timely 
appeal was not initiated, and the January 1989 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  However, the 
claim will be reopened if new and material evidence has been 
submitted since the last final decision denying the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The veteran filed an 
application to reopen his claim for service connection for 
post-traumatic stress disorder in October 1990, and the claim 
was thereafter amended to include other psychiatric 
disability.  In January 1991, the RO denied the veteran's 
application to reopen his claim for service connection for a 
nervous disorder, to include post-traumatic stress disorder.  
The veteran was informed of this determination the following 
month, and this appeal ensued.  

Analysis

As noted above, the veteran must submit new and material 
evidence in order to reopen his previously and finally denied 
claim.  What constitutes new and material evidence to reopen 
is defined in 38 C.F.R. § 3.156(a).  Under that regulation, 
new and material evidence means:  

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Board is of the opinion that the evidence received since 
the January 1989 rating decision is not wholly cumulative or 
redundant of evidence previously on file and is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
As the additional evidence is both new and material, the 
claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The recent evidence added to the record includes treatment 
reports showing continuing treatment for post-traumatic 
stress disorder and alcohol abuse, among other problems.  As 
post-traumatic stress disorder has been diagnosed on numerous 
occasions, of particular importance are the unit histories 
and records received from the attorney-representative and 
from the Marine Corps Historical Center.  These records 
detail the activities of the veteran's unit during his 
service in Vietnam and show the exposure to combat of Marines 
involved in convoy duty, as the veteran claims that he was.  
The evidence added to the record since the January 1989 
rating determination also reflects diagnoses of depression 
and anxiety consistent with the diagnoses shown immediately 
following the veteran's separation from service.  As the 
Board has concluded that new and material evidence has been 
submitted, it follows that the claim for service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder, must be reopened and considered on 
a de novo basis.  Manio v. Derwinski, 1 Vet. App. at 145.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

The record indicates that the veteran had psychiatric 
disability tending toward psychosis in the months and years 
immediately following his separation from service.  
Schizophrenia was eventually diagnosed when the veteran was 
sent to the Lima State Hospital for the criminally insane in 
1975.  However, beginning in the early 1980's, his 
psychiatric disorder was reclassified as post-traumatic 
stress disorder, essentially on the basis of the history 
related by the veteran on his many psychiatric 
hospitalizations and examinations.  That diagnosis has been 
continued over the years, including when hospitalized by VA 
in January and February 1996.  Running through the entire 
record is a history of drug and alcohol abuse that appears to 
have predated service and to have become systematically more 
intractable following service, especially his alcohol abuse.  
This also led to a diagnosis of organic brain syndrome 
secondary to substance abuse.  In addition, the veteran has 
been diagnosed over the years with various forms of 
personality or character disorder, which does not constitute 
a compensable disability under the law.  38 C.F.R. 
§ 3.303(c).  Thus, the clinical picture, as some examiners 
have acknowledged, is complex and virtually unresolvable.  

The Board is of the opinion that the case for post-traumatic 
stress disorder is not fully made out.  Although the clinical 
records are replete with references to post-traumatic stress 
disorder, the diagnosis of post-traumatic stress disorder is 
not enough under the law.  

Governing regulations provide that service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that he was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Id.  Although post-traumatic stress disorder may 
be diagnosed, after-the-fact medical nexus evidence cannot be 
used to establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  There must be credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  

Even where it is determined that the veteran was engaged in 
combat with the enemy and that the claimed stressor is 
related to such combat, the veteran's lay statements 
regarding a stressor must be accepted as conclusive as to its 
actual occurrence only when his statements are found to be 
consistent with the circumstances, conditions or hardships of 
service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d),(f); see Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).  

In this case, the existence of stressors depends on whether 
one believes the veteran's various descriptions of events, 
especially whether he was involved in convoy duty.  His 
credibility over the years has been less than stellar.  He 
claimed at one point, for example, that he was discharged 
from service due to "jungle rot," when in fact he was 
separated due to enuresis.  Although he claimed that he saw 
duty as a gunner and convoy driver, his military occupational 
specialty in Vietnam was solely that of auto mechanic.  It 
bears emphasis that the veteran served in Vietnam after 
February 1969, when the Combat Action Ribbon (CAR) was 
created, but his personnel records do not reflect that he 
received one.  The veteran has maintained that he had 
sustained combat exposure during his Vietnam service, yet 
combat-related decorations are not shown.  

An October 1987 report from the United States Army and Joint 
Services Environmental Support Group (ESG) confirms that the 
veteran served in Vietnam from October 6, 1969, to March 15, 
1970.  The record indicates that during this period, the 
veteran's location was attacked by enemy standoff weapons 
once on December 11, 1969.  The attack consisted of four 
rounds which damaged one U.S. aircraft.  This is in conflict 
with the veteran's assertions of constant enemy bombardment.  
Moreover, he has claimed no stressors specifically related to 
the enemy standoff attack, during which the service 
department noted no casualties.  Although the veteran stated 
that he was involved in "body bagging" during the TET 
Offensive in Vietnam, the record shows that he did not serve 
in Vietnam at that time - January and February 1968 - which 
was more than a year and a half prior to the veteran's 
arrival in Vietnam and indeed prior to his entry on active 
duty.  The veteran's testimony during the August 1992 hearing 
that he was simply in Vietnam during TET in 1969 conflicts 
with his earlier statement.  He seemed merely to be noting 
that he was in country at a certain time and not to be 
claiming that he was involved in a specific battle.  It has 
not been verified that he was involved in "body bagging."  

The "body bagging" assertions are characteristic of his 
overall stressor claims, which tend to be of the generic 
"war story" type, involving as they do the gratuitous 
killing of Viet Cong prisoners of war, the "fragging" of 
fellow servicemen as a result of drug dealing, and the 
constant rocket and mortar attacks claimed to have been 
endured.  It is interesting to note that the veteran at one 
time claimed to have been awake over the course of a 30-day 
period while pulling duty in a bunker, when his personnel 
records show that on one occasion he was given nonjudicial 
punishment for sleeping while on perimeter guard.  

The veteran's behavior with respect to his post-traumatic 
stress disorder claims became so stereotyped and histrionic 
over time that some VA examiners began to doubt the diagnosis 
and to attribute his behaviors to his diagnosed personality 
disorder.  His conduct, viewed on the whole, appears to have 
been very manipulative because he resorted to his claim of 
post-traumatic stress disorder whenever he got into trouble, 
yet Dr. Boxer in his February 1988 report found that post-
traumatic stress disorder could not account for the goal-
directed behavior of the veteran in his encounter with the 
police in October 1987.  Although Dr. Boxer was unwilling to 
state that the veteran was intoxicated during the incident, 
the veteran's denial to Dr. Boxer that he had been drinking 
on the night of his arrest is surely incredible in light of 
his lengthy history of alcohol abuse and treatment therefor 
and the demeanor of the veteran that Dr. Boxer recited from 
the police reports.  Indeed, it is significant that Dr. 
Boxer's extensive evaluation found no evidence of an 
inservice stressor and expressed concern that there needed to 
be verification of the veteran's statements regarding 
Vietnam.  He only acquiesced in a diagnosis of post-traumatic 
stress disorder because of numerous VA discharge summaries, 
which he noted did not show a verified stressor.  None of the 
examiners who found post-traumatic stress disorder based the 
diagnosis on a verified inservice stressor; rather, they 
based their diagnoses on unverified accounts of traumatic 
events recounted by the veteran.  

It is apparent from a review of the record that the veteran 
is vague as to the times, names and locations of his claimed 
stressors, yet it is also possible that he did undergo some 
enemy attacks and exaggerated his stories to secure the 
desired diagnosis.  Certainly, given his many altercations 
with the law, he had an incentive to do so.  One of the 
newspaper articles of record that describes the shooting 
incident in which the veteran was involved in June 1970 
stated that the veteran's father claimed that his son had 
been discharged from the Marine Corps in March after combat 
duty in Vietnam.  

The attorney-representative has submitted much documentation 
showing combat action in the Da Nang area, including unit 
chronologies showing that the veteran's Truck Company engaged 
in "Rough Rider" convoys in support of combat operations 
that themselves came under enemy attack.  These documents 
track those received from the Marine Corps Historical Center 
and indicate that the Truck Company sustained two casualties 
in December 1969, "thus further confirming the dangerous 
nature of the work, and providing further support to [the 
veteran's] claimed stressor," according to the attorney-
representative.  That is, if one believes the veteran.  It is 
not disputed that the veteran was in a dangerous area, but 
that is true of most of those who served in Vietnam.  It is 
in the nature of being in a war zone.  More must be shown, as 
the service record documentation of participation in 
operations against the enemy demonstrates nothing more than 
assignment to a unit that so participated; individual 
engagement with the enemy is not demonstrated, only the 
potential for such engagement.  

There is indeed reason to question any true combat exposure 
in the veteran's case, as the unit histories submitted show 
that the Maintenance Platoon of the Truck Company processed 
297 tactical repair orders during November 1969 and 371 
tactical equipment repair orders during December 1969.  The 
veteran was an auto mechanic during his tour in Vietnam, and 
it is reasonably inferable from the statistics cited that he 
was a busy one.  During the veteran's service in Vietnam, the 
Truck Company also had a Transport Platoon, which, it is 
reasonable to assume, was responsible for transporting 
supplies to combat units.  The Board therefore finds that the 
claimed stressors are not consistent with the conditions of 
the veteran's specific service in Vietnam.  His claim of 
having participated in body bagging is a noncombat stressor 
as to him, and his assertion, standing alone and without 
objective verification, is insufficient under the law to 
establish the stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

It follows that service connection for post-traumatic stress 
disorder is not warranted.  And yet there is more to this 
case.  The service medical records show that the veteran 
indicated on a questionnaire at service entrance that he had 
nervous trouble and frequent trouble sleeping, but a 
psychiatric disorder was not found on clinical examination in 
August 1968.  In these circumstances, the presumption of 
soundness is applicable.  A veteran who served during a 
period of war is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by 
service will rebut the presumption.  38 U.S.C.A. § 1111.  A 
history of preservice conditions recorded at the time of 
service entrance examination does not constitute a notation 
of such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 
245-46 (1994).  

In December 1968, the veteran was seen with a complaint of 
pain in the abdomen.  On examination, he was found to be 
crying and tense, and there was overreaction on palpation of 
the lower abdomen.  No acute abdomen was found.  However, he 
was put on bed rest.  In January 1970, the veteran was 
evaluated by a service urology clinic to rule out an organic 
basis for a complaint of enuresis since childhood.  The 
urology work-up found no evidence of organic disease and 
recommended that the veteran be psychiatrically evaluated.  
The veteran was referred to psychiatric evaluation with a 
provisional diagnosis of enuresis of psychoneurotic origin.  
A mental status examination on neuropsychiatric examination 
in January 1970 revealed no evidence of disabling neurosis, 
psychosis or organic brain disease.  The impression was 
enuresis, which was felt to render the veteran unsuitable for 
military service.  The March 1970 separation examination 
report indicates that the veteran was psychiatrically normal.  

However, the veteran was seen at a VA outpatient clinic for 
an unrelated disability in April 1970, about a month 
following separation, when he also complained of wetting the 
bed at night and of being nervous and tense.  He reported 
that he had had nightmares lately, although the nature or 
content of the nightmares was not described.  Librium was 
prescribed.  When seen at a VA outpatient clinic in early May 
1970, the veteran stated that his "nerves are shot" and 
that he had no help from the prescribed Librium.  Although he 
did not desire a neuropsychiatric evaluation, Thorazine was 
prescribed for his nerves.  

The record also indicates that in June 1971, subsequent to a 
1970 conviction for shooting and wounding two individuals in 
a sudden affray, the veteran was examined by VA and found to 
be psychopathic, having paranoid tendencies advancing rapidly 
to the point of schizophrenia.  The court subsequently 
released the veteran so that he could be treated by VA.  

The veteran was hospitalization by VA in March 1973.  He 
indicated that he had overdosed on barbiturates five days 
prior to admission.  He responded to therapy and did well 
until nearly the end of his hospital stay, when he had an 
episode of uncontrolled crying with fears that he was having 
a nervous breakdown and fears that he was unable to take the 
stress of the ward any longer.  This was related to an 
episode of marijuana abuse on the ward in which he was 
involved and which set back his progress on the ward.  It was 
reported that his disappointment with this seemed to 
contribute to his loss of control over his emotions.  
However, it was also reported that some stereotyped movements 
were observed during the veteran's loss of control.  He was 
"initiated" on 100 milligrams of Thorazine three times a 
day but left the hospital against medical advice.  The 
discharge diagnoses were drug dependency, barbiturate; and 
drug dependency, heroin.  

When the veteran was hospitalized at Lima State Hospital, 
Lima, Ohio, in August 1975, he complained of having a drug 
problem but denied hallucinations.  His judgment and insight 
were found to be questionable, and a diagnosis of 
schizophrenia was entered.  He was placed on Thorazine and 
Elavil.  A statements from Ben Storer, M.D., dated in 
November 1975, indicates that the veteran had been in a 
"dreamy state" throughout his hospitalization at Lima with 
marked religious preoccupation, thinking and insisting that 
he was a Buddhist.  At other times he claimed that he was 
wavering among several religions.  Although it was felt that 
the veteran had little incentive for engaging in activities 
or improving himself, he did do simple tasks when requested.  
The diagnoses were drug addiction, and acute schizophrenic 
episode which was felt to be in remission.  The veteran was 
discharged from the hospital in January 1976.  Although 
organic brain syndrome (most likely secondary to drug abuse) 
was diagnosed by VA during the veteran's hospitalization from 
November 1980 to February 1981, the diagnoses thereafter were 
of neuroses such as post-traumatic stress disorder, anxiety 
and depression.  

This case is troubling, as there is much evidence of 
antisocial and criminal behavior and of lifelong substance 
abuse, especially alcohol abuse that at this point seems 
refractory to treatment.  It is nearly impossible to untangle 
the strands of true psychiatric illness from the veteran's 
polysubstance abuse and diagnosed personality disorder.  It 
is apparent, however, that the veteran's enuresis preexisted 
service, as it is a constitutional or developmental 
abnormality in the absence of any organic cause.  Such 
disorders are not compensable disabilities under the law.  38 
C.F.R. § 3.303(c).  It seems, however, that the veteran's 
military service resulted in some form of psychiatric trauma 
that, in connection with the underlying psychoneurotic 
component of the enuresis, triggered a chronic anxiety 
disorder that became manifest immediately following service.  
See 38 C.F.R. § 3.303(d).  

There is some support, albeit inexact, for this view in the 
opinion of the VA examiner in December 1985.  The examiner 
reported that following the psychiatric interview and a 
complete review of the claims file, he did not find enough 
evidence to suggest that the veteran met the formal criteria 
for post-traumatic stress disorder.  The examiner said that 
the veteran presented "a difficult diagnostic challenge."  
The veteran was said to be loud and tearful and to exhibit 
"a somewhat paranoid stare."  However, the examiner did not 
find enough evidence to meet the formal criteria for 
schizophrenia.  There were suggestions of paranoid character 
traits, and the veteran's history suggested sociopathy.  The 
veteran also had a well-documented history of polydrug and 
alcohol abuse.  At the time of the examination, the veteran 
seemed generally agitated, depressed, and anxious, as well as 
a bit desperate.  The examiner suspected that the diagnosis 
of borderline personality disorder might be appropriate, or 
schizoid personality disorder.  The examiner added that he 
found it very difficult to imagine that the events in Vietnam 
caused all of the stress that had come afterward.  Although 
he did not think that the veteran met the formal criteria for 
post-traumatic stress disorder given the information 
available to him, the examiner thought that "the violence 
that he might have seen in Viet Nam may well be a factor in 
some way influencing the violent activities engaged in since 
the military."  

Although the Board is not persuaded that the veteran engaged 
in combat, the normal stress of service likely precipitated a 
chronic psychiatric illness that was compounded by 
polysubstance abuse and the veteran's inherent 
characterological and personality disorders.  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt and find that he acquired a chronic anxiety 
disorder (other than post-traumatic stress disorder) as a 
result of his active military service.  38 U.S.C.A. § 
5107(b).  

II.  Increased Rating for a Skin Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that, except as may be noted below, this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The service medical records show that in November 1969, the 
veteran complained that for one week he had had a crotch 
rash.  By the following month, acne was found on the 
buttocks.  In January 1970, he was diagnosed with a heat 
rash.  By a rating decision dated in June 1980, service 
connection was established for a rash of the buttocks, and a 
noncompensable evaluation was assigned.  (Although the 
veteran claimed his disability resulted from exposure to 
Agent Orange, service connection was not established on that 
basis.  It should be noted, however, that the evaluation of 
the service-connected skin disorder is not affected in this 
case by its claimed etiology.)  By a rating decision dated in 
November 1982, the evaluation was increased to 10 percent for 
infected miliaria (rash of the buttocks) under Diagnostic 
Code 7899-7817, effective from June 1982.  The rating was by 
analogy to dermatitis exfoliativa under Code 7817.  38 C.F.R. 
§ 4.20.  Dermatitis exfoliativa has been rated by the RO as 
eczema under Diagnostic Code 7806 of the rating schedule.  38 
C.F.R. § 4.118, Code 7817.  

Under Code 7806, a 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area; a 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806.  

The veteran has been treated sporadically over the years for 
his skin problems.  The veteran's private physician, Steven 
B. Sterneberg, M.D., for example, treated the veteran for 
various disabilities, including his skin disorder, between 
April 1986 and September 1990.  The veteran was occasionally 
diagnosed with dermatitis.  His reopened claim for an 
increased rating for skin disability was received in October 
1990.  

When examined on admission to a VA facility in August 1990, 
it was reported that the veteran had a maculopapular rash on 
his buttocks and legs.  A rash on the buttocks was also 
observed during the veteran's hospitalization by VA in 
September and October 1990.  

In December 1990, the veteran was examined by VA.  He 
reported that he was being treated by the dermatology service 
at a VA medical center and that he had been advised to use 
antibacterial soaps.  His current problem was mostly in the 
area of his buttocks.  On examination, numerous lesions 
observed on both buttocks, which were described as red, 
slightly raised lesions.  There were scattered drainage 
sites, and there were widely scattered lesions over both 
legs.  However, there were no lesions on the face or on the 
anterior or posterior trunk.  The veteran had a heavy head of 
hair, and the examiner could not see any lesions in the scalp 
at the time of the examination.  The diagnosis was miliaria 
rubra.  The examiner remarked that although the veteran had 
also been diagnosed with chloracne, the basic condition was 
the same.  

When examined on admission to a VA hospital in November 1991, 
the veteran had erythematous nodules on his abdomen and 
buttocks.  During his hospital course, he was found to have a 
rash (acneiform lesions) on his buttocks, back, abdomen, 
scalp and the back of his legs.  He was treated with 
Tetracycline.  The pertinent diagnosis on discharge in 
December 1991 was acneiform dermatitis on buttocks and 
abdomen.  

In May 1992, the veteran was again examined by VA.  He stated 
that he had had continuous breaking out of various areas of 
his body since Vietnam, including his arms and trunk.  On the 
day of examination, the veteran reported that most of his 
lesions were on his trunk in the area of his buttocks, lower 
abdomen and groin.  He said that he had tried numerous 
medications without significant benefit.  An examination 
revealed a few scattered scars on the upper extremities.  
There was also a small surgical scar on his left forearm.  
There were numerous lesions in the area of the buttocks and 
intergluteal area and anteriorly over the lower abdomen and 
upper thighs.  These were described as reddish, raised 
lesions.  No drainage was seen by the examiner from any of 
them.  There was also no scaling.  The diagnosis was miliaria 
rubra.  

Unretouched color photographs of the veteran were taken in 
conjunction with the May 1992 VA examination and are of 
record.  These photographs show skin lesions essentially as 
described by the examiner.  The photographs, while 
documenting extensive lesions, do not show that they are 
exceptionally repugnant such as to warrant a 50 percent 
rating under Code 7806.  

The veteran testified at the RO in August 1992 that his skin 
disorder would become worse in the summer.  He essentially 
stated that there were sores on his body which would bleed, 
itch, turn black, exude pus, and became as large as silver 
dollars.  He said that the condition existed on his backside, 
legs, hands, scalp and chest, and that it is "all over."  

In November 1992, the RO granted a 30 percent rating for the 
skin disorder under Code 7899-7817, effective from the date 
of receipt of the reopened claim in October 1990.  

Although the veteran maintains that he is entitled to an 
increased evaluation because his skin disorder is more 
severely disabling than currently evaluated, the record does 
not support his claim.  There is no showing, despite a number 
of examinations and hospitalizations, that his skin lesions 
bleed, itch, turn black, exude pus, and become as large as 
silver dollars.  

On VA examination in August 1994, the veteran complained that 
he had lesions, some of which would flare-up and become 
painful.  It was reported that although he had taken 
antibiotics for his skin lesions, he appeared to be on no 
medication currently.  The examination revealed that the 
veteran had widespread areas of involvement, the most 
significant of which was in the skin of the buttocks, the 
skin of the lower abdomen, and the skin of the thighs.  There 
were also a significant number of lesions on both legs.  
There were fewer lesions in the upper trunk and upper thorax 
anteriorly.  There were numerous hypopigmented areas that 
were the sites of previous lesions.  Several of the lesions 
showed pustule formation.  The diagnosis was miliaria, 
widespread.  The examiner remarked that if Agent Orange 
exposure could be documented, "the problem should be labeled 
residual chloracne."  

When hospitalized by VA in January and February 1996, it was 
reported that the veteran had chronic dry skin and itchiness 
and sores, for which he was referred to the dermatology 
service.  A nursing note in January 1996 indicates that the 
veteran complained of draining skin lesions on the abdomen.  

It is undisputed that the veteran has widespread involvement 
of his skin as a result of his service-connected skin 
disorder, however classified.  Moreover, there is evidence of 
some pustule formation and of some draining of the skin 
lesions on his abdomen.  However, as indicated above, the 
unretouched color photographs of the involved areas do not 
show exceptionally repugnant disfigurement, nor does the 
evidence demonstrate that the veteran has systemic or nervous 
manifestations as a result of the service-connected skin 
disorder such as to warrant the next higher evaluation.  As 
the rating criteria indicate, there must be a showing of 
exceptionally repugnant disfigurement, or a showing of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations.  The evidence shows that the 
veteran's nervous problems are attributable to the unrelated 
psychiatric problems addressed above and not to his service-
connected skin disorder.  Certainly, none of the examiners 
who have examined or treated the veteran over the years for 
his variously classified psychiatric disability has ever 
found that he has nervous manifestations that are part and 
parcel of his skin disease, as distinguished from his 
separately diagnosed psychiatric and personality disorders.  
There is, moreover, no medical evidence of systemic or 
constitutional symptoms such as might be seen, for example, 
in cases of discoid lupus erythematosus.  See 38 C.F.R. 
§ 4.118, Code 7809.  

As the criteria for an evaluation in excess of 30 percent 
have not been met or more nearly approximated, 38 C.F.R. § 
4.7, the Board concludes that a basis for the grant of an 
increased evaluation for service-connected skin disability is 
not shown.  

In so finding, the Board has considered possible entitlement 
to an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b) (1998).  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The evidence of record shows that the 
veteran is incarcerated and last worked two decades ago.  His 
employment pattern since service has been severely affected 
by his continuing polysubstance abuse and legal problems, not 
by his skin disorder.  Further, it is not shown that the skin 
disability in question has required the veteran's recent 
hospitalization for treatment.  The veteran has been 
hospitalized over the years mostly for treatment of his 
psychiatric problems and alcohol abuse, but treatment of his 
skin disorder on these occasions has been an incidental 
matter and not the primary reason for his hospitalization.  
Based on this information, the Board finds that the RO did 
not err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

In correspondence dated in December 1998, the attorney-
representative noted that the veteran was currently 
incarcerated in Florida and requested that this be considered 
good cause for his unavailability for a VA examination.  The 
attorney-representative requested that the veteran be 
rescheduled for a VA examination as soon as she could 
determine the veteran's expected release date.  The Board 
declines to delay further the final disposition of this 
claim. His absence from his scheduled examination cannot be 
regarded as resulting from "good cause" as that term is 
used in 38 C.F.R. § 3.655 (1998).  The types of good cause 
mentioned in that regulation include the illness or 
hospitalization of the veteran or the death of a family 
member.  Although these are merely illustrations of good 
cause, they contemplate a situation in which the veteran did 
not cause his absence from the examination but was, in some 
measure, a victim of circumstance that precluded his 
attendance.  The veteran in the instant case does not appear 
to be precluded from attendance based on some unforeseen or 
fortuitous event.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder, is granted.  

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for an anxiety disorder other than post-
traumatic stress disorder is granted.  

An increased evaluation for a skin disorder is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 21 -


